DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 08/23/2019.
Claims 1-20 are pending for consideration.

Claim Rejections - 35 USC § 112 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 8 and 15, the claim recites limitation “the scores” in line 20, 21 and 22 respectively.  The limitation “the scores” lacks antecedent basis.  It is unclear if the limitation refers to the limitation “the score” in lines 19, 20, and 21 of claims 1, 8 and 15 respectively or it refers to something else.	For the purpose of prior art examination, the limitation is interpreted as best understood.

	Regarding dependent claims 2-7, 9-14 and 16-20, the claims depends on claim 1, 8, and 15 respectively and are rejected for the same reason as that of claims 1, 8, and 15, respectively, because the dependent claims do not cure the deficiency of the parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 20180232528 A1, hereinafter Williamson) in view of Barsness et al. (US 20050240614 A1, hereinafter Barsness) and Bettaiah; Vineetha et al. (US 10505825 B1, hereinafter Bettaiah).
	Regarding claim 1, Williamson teaches a method for automated sensitive data classification, the method comprising:
	retrieving a catalog of a database ([0020] FIG. 1 illustrates a system for automatically scanning for sensitive data in multiple data sources; [0021] The illustrated system includes one or more input data sources 102A-N; ¶28, matching algorithm that matches metadata labels having the exact same label or labels that are within a threshold degree of similarity (e.g., labels that match if non-alphanumeric characters are removed). The metadata label is the descriptor used in the data to describe the data, e.g., column labels, XML tags, etc. Each metadata label may describe a portion of data that share some common characteristic. For example, a column in a database may have a metadata label indicating the data in the column are credit card numbers), wherein the catalog comprises metadata defining objects of the database, wherein the objects include tables and columns ([0025] Examples of input data sources 102A-N include relational databases; see also ¶28; ¶31, a data portion in the data received from the data pre-processor 106 is sensitive data, a data portion may be a cell in a database, table, or other data structure, a table in a database, a column or row in a database);
	sampling record values from at least some of the columns ([0029] The data pre-processor 106 may further randomly sample data from the input data sources 102A-N, randomly sample data from within that subsection. Each subsection may include groups of data portions; see also ¶31);
	generating a map of probable associations between different columns of the tables of the database ([0027], determine the relationship between the input data sources 102A-N using various rules. Data from the input data sources 102A-N may have a relationship as defined by the data itself. This may be in the form of related columns in a database; ¶31, a data portion may be a cell in a database, table, or other data structure, a table in a database, a column or row in a database; ¶34, determines the context in which a data portion appears, the context of a data portion includes other data that has a relationship to the data portion. Other data that has a relationship to the data portion includes the other data that appears in the same file or table as the data portion, other data that references the data portion, and so on. If the other data for which the data portion has a relationship to matches certain patterns or rules), based on: (a) the metadata (¶26, with metadata identifying its source in the input data sources 102A-N. This may be achieved via a variety of data conversion processes. This common data structure, may be, for example, a graph structure that indicates the relationship between various data elements from the input data; ¶29, data associated with a metadata label should be categorically similar, the data classifier 108 does not need to analyze all the data associated with that metadata label as analyzing a sample of that data should provide information, i.e., an estimate, about the remainder; ¶34, the context in which a data portion appears; ¶58-¶62), and (b) the sampled record values (¶29, randomly sample data from within that subsection. Each subsection may include groups of data portions that are categorized together, randomly sample a larger portion of that data; ¶34, the context of a data portion includes other data that has a relationship to the data portion. Other data that has a relationship to the data portion includes the other data that appears in the same file or table as the data portion, other data that references the data portion);
	applying a machine learning classifier to the sampled record values (¶29, as the data associated with a metadata label should be categorically similar, the data classifier 108 does not need to analyze all the data associated with that metadata label as analyzing a sample of that data should provide information, i.e., an estimate, about the remainder; ¶36, determine that data is sensitive using machine learning algorithms. The data classifier 108 trains a machine learning model; [0037], the data classifier 108 uses a combination of the above methods to analyze each data portion of the data received from the data pre-processor 106; see also ¶28-¶31), to classify the columns of the sampled records into multiple data classes, wherein at least some of the data classes are sensitive data classes (abstract, classify a data portion of the plurality of data portions as sensitive data; ¶2, automatically classifying information into different levels of sensitive data; ¶38, the data classifier 108 further determines the security level of data portions determined to be sensitive; see also ¶28-¶39, ¶48-¶73);
	classifying columns of non-sampled record values according to the classification of the sampled record values, based on the map of probable associations between the different columns (¶29, as the data associated with a metadata label should be categorically similar, the data classifier 108 does not need to analyze all the data associated with that metadata label as analyzing a sample of that data should provide information, i.e., an estimate, about the remainder;  ¶34, if the other data for which the data portion has a relationship to matches certain patterns or rules, the data classifier 108 may determine that the data portion is sensitive; see also see also ¶27-¶39, ¶48-¶73);	based on (¶36, the machine learning model will be able to determine (with a confidence level) whether data is sensitive or not; ¶37, a significance factor indicating a confidence level in the determination made by that method. These may be weighted in a combined confidence value for that data portion indicating how likely the data portion is sensitive (i.e., the confidence of the system in making the determination). A high confidence value indicates a high likelihood that the data is sensitive data, while a low confidence value indicates the opposite).
	Williamson teaches the classified columns and the use of scores to indicate which fields of the database are likely to include sensitive data, and the classifying of associated columns based on relationship between the associated columns and the classified columns.  However, Williamson does not explicitly disclose the following limitations that Barsness teaches:
	searching all objects of the database for existence of record values of the columns (Barsness [0059], identifying correlations between different columns of database tables is shown, determining correlations between any available data items (e.g., data 112 and 122 of FIG. 1) from different data sources (e.g., data sources 110 and 120 of FIG. 1), determining correlations between data items of a single data source, can be used for determining correlations between columns of a single database table; Barsness ¶61, for each column of the first and second database tables, correlation attributes are determined for each column; Barsness ¶62, similarities between different columns in one embodiment is described below with reference to FIG. 4; see Barsness ¶68-¶73, Barsness fig. 4 step 420; ¶70, Barsness FIGS. 6A-B; ¶84-¶90, elements 650, 655);
	scoring ([Examiner remark, unique values are values that are not range of values as seen in branch “No” of element 640]; Barsness ¶89; Barsness fig. 65 element 650, number of unique values close? element 655, increase correlation value);
	increasing the Barsness ¶69, fig. 4 element 410, metadata comparison; Barsness ¶76; Barsness fig. 5B, element 550, column names match? Increase correlation value; [Examiner remark: Barsness discloses that for each column, and checking the matching of values in the column, the matching values is associated with the column, and as a result, paired with the column]); and
	based on the ([Examiner remark: Williamson teaches the related column is determined as likely having sensitive data]; Barsness ¶73, metadata and statistical parameters are analyzed for identifying correlated columns; Barsness ¶74, these rules are adapted to increase, maintain or decreased the correlation value associated with the two columns according to whether the two columns are estimated to be potentially correlated to each other).	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Barsness, which teaches calculating correlation values between columns to determine whether the columns are correlated into the teaching of Williamson, which teaches classified columns having sensitive data, non-classified columns, and the classifying of non-classified columns based on their relationship with the classified columns to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Barsness’ teaching would help to have detailed method of finding related columns that Williamson teaches and help with improving performance for processing large database, to not having to perform classification on related columns, which can be costly using machine learning and training, but using their relationship with classified columns instead. In addition, both references teach features that are directed to analogous art, such as, finding relationship between columns of database tables. This close relation between both references highly suggests an expectation of success when combined.
	The combination of Williamson in view of Barsness teaches the aforementioned limitations of the claimed invention including matching value from one column to value of other columns.  However, the combination does not explicitly disclose the output value and field name pairs and the scoring of the pairs.	On the other hand, Bettaiah teaches the output value and field name pairs (Bettaiah col. 387 lines 44-52, summarization table can be populated by running a “collection query” that scans a set of events to find instances of a specific field-value combination, or alternatively instances of all field-value combinations for a specific field; Bettaiah col. 387 lines 10-33, a “summarization table,” that contains entries for specific field-value pairs. Each of these entries keeps track of instances of a specific value in a specific field in the event data and includes references to events containing the specific value in the specific field, keep track of occurrences of the value “94107” in a “ZIP code” field of a set of events, wherein the entry includes references to all of the events that contain the value “94107” in the ZIP code field, determine how many events have a particular value for a particular field, because the system can examine the entry in the summarization table to count instances of the specific value in the field) and the scoring of the pairs (Bettaiah col. 387 lines 10-33, count instances of the specific value in the field). 	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bettaiah, which teaches the output of field name value pairs when searching for matches of event data into the teaching of Williamson in view of Barsness, which teaches matching of column data to other columns’ data and increase correlation score based on each match to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bettaiah’s teaching would help improving performance (Bettaiah col. 387 lines 10-33). In addition, both references (Bettaiah and Williamson in view of Barsness) teach features that are directed to analogous art, such as, searching and matching field value data. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claim 5, Williamson in view of Barsness and Bettaiah teaches the method according to claim 1.	Williamson teaches wherein the machine learning classifier is trained on a dataset that comprises values that are provided as feedback by users as sensitive or non-sensitive (Williamson ¶41, new patterns may be added to the pattern matching method based on user feedback indicating certain data patterns are sensitive. Logical rules may be modified by the classifier refinement engine 110 based on configuration information provided by a user or by an indication from a user that data portions in certain scenarios are sensitive).	Williamson further discloses that training data portions are labeled as sensitive or not sensitive but not clearly indicating the labeling is performed manually (Williamson ¶80, the training data includes multiple data portions which are labeled as sensitive data or not sensitive data; Williamson ¶81, each set includes data portions that are labeled as sensitive data and those that are labeled as not sensitive data).	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Williamson (Williamson ¶41) of having user labeling data as sensitive or not sensitive (Williamson Williamson ¶41) into the teaching of Williamson in ¶80 and ¶81 of Williamson where data portions are labeled as sensitive or not sensitive to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Williamson’s teaching of using user manually labeling data would help improving accuracy of the modeling and to handle custom data format (Williamson ¶42). 
	Regarding claims 8 and 15, the claims are rejected for the same reasons as that of claim 1, respectively, because they recite essentially the same limitations as that of claim 1, respectively.	Regarding claims 12 and 19, the claims are rejected for the same reasons as that of claim 5, respectively, because they recite essentially the same limitations as that of claim 5, respectively.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Barsness and Bettaiah and further in view of Unsal (US 20180018310 A1, hereinafter Unsal).

	Regarding claim 2, Williamson in view of Barsness and Bettaiah teaches the method according to claim 1 (see discussion above).  	Williamson in view of Barsness and Bettaiah does not explicitly disclose where Unsal teaches wherein the sampling is of 2-10 record values from each of the columns (¶7, perform the machine learning process in a very efficient manner; ¶8, comparing the data values in the data fields of the grouped and sampled training set data; ¶68, generates sampling data by selecting a relatively small number of previously filled forms from each group; in spite of the relatively small sample size, all types of relevant previously filled forms are presented, this provides greater confidence in the reliability of the matching data when a candidate function is indicated as a match because the candidate function will be accurate even for rare and extreme cases; ¶93, the sampling module 116 to improve the efficiency of the machine learning process. In particular, in order to reduce the time and resources used by the machine learning module; the sampling module 116 group and sample the training set data 122 in such a way that the machine learning module 113 can generate test data 126 for each candidate function by applying the candidate function to a relatively small portion of the training set data. The grouping module 115 and the sampling module 116 group and sample the training set data 122 in such a way that although the portion of the training set data 122 used by the machine learning module 113 to test a candidate function is small, uncommon and extreme examples from the training set data 122 are represented. This improves the accuracy that the machine learning process while also improving the efficiency of the machine learning process; [Examiner remark: the instant specification does not provide any evidence or details of how the sampling of 2-10 records are performed, and why that particular range would provide the best result, or how to measure the best result. Furthermore, ¶42 of the instant specification discloses “the sampling is of a relatively small number of record values per column, such as only 2-10 or more narrowly only 2-5 record values, in order to save time. Such small number may still allow for reliable classification of sensitive data”. As a result, the instant specification does not disclose specific range that is better than another range, or how the sampling method would provide an optimal result).
	Unsal discloses the claimed invention including using small number of samples except for disclosing the number of samples would be 2-10. It would have been
obvious to one having ordinary skill in the art at the time the invention was made to
select the small sample size of 2-10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, I 05 USPQ 233. 	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Unsal, which teaches to use a small sample for machine learning into the teaching of Williamson in view of Barsness and Bettaiah to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Unsal’s teaching would help improving efficiency and accuracy (Unsal’s ¶93). In addition, both references (Unsal and Williamson in view of Barsness and Bettaiah) teach features that are directed to analogous art, such as, data sampling and machine training. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claims 9 and 16, the claims are rejected for the same reasons as that of claim 2, respectively, because they recite essentially the same limitations as that of claim 2, respectively.
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Barsness and Bettaiah and further in view of Sainani; Manish et al. (US 20190034767 A1, hereinafter Sainani).	Regarding claim 3, Williamson in view of Barsness and Bettaiah teaches the method according to claim 1 (see discussion above).  	Williamson in view of Barsness and Bettaiah does not explicitly disclose where Sainani teaches wherein the sampling comprises ignoring record values that are at least one of: null, blank, zero, Boolean, and strings shorter than a predefined length (¶227, data may be more effective in training a machine learning model in cases that the data is properly formatted, cleaned (e.g., removal or fixing of missing data), sampled; ¶245, Data preprocessing can be performed to account for incomplete data, inconsistent data, and/or data lacking in certain behaviors or trends. Such preprocessing may be, for instance, formatting, cleaning (e.g., removal or fixing of missing data), normalization, transformations, dimension reduction, feature extraction, and/or sampling data).	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sainani, which teaches ignoring sampling record value with missing value into the teaching of Williamson in view of Barsness and Bettaiah to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Sainani’s teaching would help providing effective in training machine learning model (Sainani ¶227). In addition, both references (Sainani and Williamson in view of Barsness and Bettaiah) teach features that are directed to analogous art, such as, machine training. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claim 4, Williamson in view of Barsness and Bettaiah teaches the method according to claim 1 (see discussion above).  	Williamson in view of Barsness and Bettaiah does not explicitly disclose where Sainani teaches the sampling comprises removing at least one of a prefix and a suffix from the sampled record values (¶227, data may be more effective in training a machine learning model in cases that the data is properly formatted, cleaned (e.g., removal or fixing of missing data), sampled; ¶245, Data preprocessing can be performed to account for incomplete data, inconsistent data, and/or data lacking in certain behaviors or trends. Such preprocessing may be, for instance, formatting, cleaning (e.g., removal or fixing of missing data), normalization, transformations, dimension reduction, feature extraction, and/or sampling data; ¶109, transformations can include removing a portion of an event (e.g., a portion used to define event boundaries, extraneous characters from the event, other extraneous text, etc.), masking a portion of an event (e.g., masking a credit card number), removing redundant portions of an event, etc.; ¶124, a transformation rule may truncate a character string).	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sainani, which teaches to remove prefix or suffix from sampled record values into the teaching of Williamson in view of Barsness and Bettaiah to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Sainani’s teaching would help providing effective in training machine learning model (Sainani ¶227). In addition, both references (Sainani and Williamson in view of Barsness and Bettaiah) teach features that are directed to analogous art, such as, machine training. This close relation between both references highly suggests an expectation of success when combined.

	Regarding claims 10 and 17, the claims are rejected for the same reasons as that of claim 3, respectively, because they recite essentially the same limitations as that of claim 3, respectively.

	Regarding claims 11 and 18, the claims are rejected for the same reasons as that of claim 4, respectively, because they recite essentially the same limitations as that of claim 4, respectively.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Barsness and Bettaiah and further in view of Cruz Huertas; Luis Carlos et al. (US 20180174671 A1, hereinafter Cruz).
	Regarding claim 6, Williamson in view of Barsness and Bettaiah teaches the method according to claim 1 (see discussion above).  	Williamson in view of Barsness and Bettaiah does not explicitly disclose where Cruz teaches the method according to claim 1, wherein the repetitiveness is measured by applying at least one of a Shell sort algorithm and a Bloom filter to the pairs (Cruz ¶50, categorizing by type or attribute, forming deductions/conclusions based on observations, or otherwise consolidating the set of sensor-derived data into a systemized format. As an example, compiling may include sorting the set of sensor-derived data, and grouping portions of data that achieve a similarity threshold; [Examiner remark: the instant specification does not disclose how the Shell sort algorithm would provide benefit over other sorting algorithms.  Furthermore, Shell sort algorithm is one of a few well-known algorithms.  As a result, it is merely trying from a limited number of well-known algorithms to result in optimal result.  Williamson already teaches the using repetitiveness to score similarity, and Cruz teaches the similarity threshold.  The combination teaches the limitations of the claimed invention.  Based on the instant specification, this is consistent with para. 60, where once the data is grouped, then the effect is making counting easier, which is merely a result of a positively recited steps that is disclosed by Cruz]). 	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cruz, which teaches sort data and grouping portions of data into the teaching of Williamson in view of Barsness and Bettaiah to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Cruz’s teaching would be simply selecting from a limited set of known solutions (of various known sorting algorithm) with reasonable expectation of success. In addition, both references (Cruz and Williamson in view of Barsness and Bettaiah) teach features that are directed to analogous art, such as, machine training (Cruz abstract, and Cruz ¶50) and the statistical analysis technique (Cruz ¶49) and data matching (Cruz ¶50). This close relation between both references highly suggests an expectation of success when combined.

	Regarding claims 13 and 20, the claims are rejected for the same reasons as that of claim 6, respectively, because they recite essentially the same limitations as that of claim 6, respectively.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Barsness and Bettaiah and further in view of Kondapalli; Satish Veera Venkata et al. (US 20200089394 A1, hereinafter Kondapalli).
	Regarding claim 7, Williamson in view of Barsness and Bettaiah teaches the method according to claim 1 (see discussion above).  	Williamson in view of Barsness and Bettaiah does not explicitly disclose where Kondapalli teaches wherein the field names are determined to be similar using at least one of: a stemming algorithm, and a natural-language understanding (NLU) algorithm ([0083], column comparator 210 may select exact matches between column names as similarities 212 for columns before selecting matches based on column names having similar words. As another example, column comparator 210 may select matches between column names that have the most number of words matching as similarities 212. As still another example, column comparator 210 may select matches between column names based on at least one of spelling variations, abbreviations, translations to other languages, or selected matches based on synonyms. In this fashion, column comparator 210 selects the best matches in matching column names 206 as similarities 212). 	It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kondapalli, which teaches using natural language understanding algorithm for degerming similarity between field names into the teaching of Williamson in view of Barsness and Bettaiah to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Kondapalli’s teaching would help improving performance of classification taught by Williamson via better column name matching by Kondapalli. In addition, both references (Kondapalli and Williamson in view of Barsness and Bettaiah) teach features that are directed to analogous art, such as, columns matching. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claim 14, the claim is rejected for the same reasons as that of claim 7, because it recites essentially the same limitations as that of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170004157 A1 - determining the correlation strength value of the correlated pairs by estimating a grouping cardinality of each pair of the correlated pairs at block and determining, for each of the correlated pairs, the correlation strength value based at least in part on a cardinality of each column of the correlated pair and the estimated grouping cardinality of the correlated pair.
US 20100169348 A1 – finding one or more matches between fields from a pair of records, assigning a weight to each match according to a plurality of heuristic rules, and determining a likelihood that the pair of records are duplicative based on the matches. The likelihood is calculated from the weights assigned to each match.
US 20200050966 A1 - classify and label each of the scanned source fields based on the confidence level determined for such field. For example, the system may indicate that a scanned source field contains personal information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.H.H/
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497